DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Christopher M. Tobin on September 03, 2021.

The application has been amended as follows:

In the Claims:

Claim 2 (Currently Amended).
A display unit comprising:
a drive wire;
a first insulating layer covering the drive wire and in direct contact with at least a portion of the drive wire, the first insulating layer including a first connection hole;

a filling member made of an insulating material, the filling member including an upper surface with a convex portion above the first metal wire and being provided in the first connection hole;
a first electrode covering the filling member over the convex portion of the filling member, the first electrode being configured to be in direct contact with and electrically connected to the first metal wire at two locations on opposing sides of the first connection hole in a cross-section perspective;
a second insulating layer directly atop and in direct contact with the first insulating layer and an end of the first metal wire, being arranged so as to not be in direct contact with the first electrode and the filling member in the cross-section perspective;
a second electrode facing the first electrode; and
a functional layer located between the first electrode and the second electrode, the functional layer including a light-emitting layer and a hole injection layer, wherein the hole injection layer is above the second insulating layer.

Claim 7 (Cancelled).

Claim 12 (Currently Amended).
An electronic apparatus provided with a display unit, the display unit comprising:

a first insulating layer covering the drive wire and in direct contact with at least a portion of the drive wire, the first insulating layer including a first connection hole;
a first metal wire provided on the first insulating layer and configured to be electrically connected to the drive wire through the connection hole;
a filling member made of an insulating material, the filling member including an upper surface with a convex portion above the first metal wire and being provided in the first connection hole;
a first electrode covering the filling member over the convex portion of the filling member, the first electrode being configured to be in direct contact with and electrically connected to the first metal wire at two locations on opposing sides of the first connection hole in a cross-section perspective;
a second insulating layer directly atop and in direct contact with the first insulating layer and an end of the first metal wire, being arranged so as to not be in direct contact with the first electrode and the filling member in the cross-section perspective;
a second electrode facing the first electrode; and
a functional layer located between the first electrode and the second electrode, the functional layer including a light-emitting layer and a hole injection layer, wherein the hole injection layer is above the second insulating layer.

Claim 17 (Cancelled).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/603,816, filed on January 23, 2015.

Allowable Subject Matter
Claims 2-6, 8-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 2 and 12, in particular, a first electrode covering the filling member over the convex portion of the filling member, the first electrode being configured to be in direct contact with and electrically connected to the first metal wire at two locations on opposing sides on a side of the first connection hole; the second insulating layer been being arranged so as to not be in direct contact with the first electrode and the filling member in the cross-section perspective; the hole injection layer is above the second insulating layer. Therefore, claims 2 and 12 are allowable. Accordingly, claims 3-6 and 8-11 are allowable as they depend upon claim 2; and claims 13-16 and 18-21 are allowable as they depend upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2013/0126843 A1;
US PG-Pub No.: 2011/0198624 A1;
US PG-Pub No.: 2011/0193107 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892